Exhibit 10(d)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JULY 3, 2010)
     1. Performance Share Award — Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (As Amended and
Restated Effective August 27, 2010, and as may be further amended from time to
time, the “Plan”) and upon the terms and conditions set forth herein (these
“Terms and Conditions”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Performance
Share Award (the “Award”) of such number of shares of common stock, $1.00 par
value per share (the “Common Stock”), of the Corporation as set forth in the
Award Letter (as defined below) from the Corporation to the Employee (such
shares, as may be adjusted in accordance with Sections 1(c), 1(d) and 1(e) of
these Terms and Conditions, the “Performance Shares”). Such Award is subject to
the following Terms and Conditions (these Terms and Conditions, together with
the Corporation’s letter to the Employee specifying the number of shares subject
to the Award and the Performance Period and certain other terms (the “Award
Letter”) and the Statement of Performance Goals (as defined below) related
thereto, are referred to as the “Agreement”).
          (a) Performance Period. For purposes of the Agreement, the
“Performance Period” shall be the Performance Period set forth and designated as
such in the Award Letter.
          (b) Release of Award. Provided the Award has not previously been
forfeited, as soon as administratively practicable following the expiration of
the Performance Period and the satisfaction of the applicable tax withholding
obligations, the Corporation shall at its option, cause the Performance Shares
as to which the Employee is entitled pursuant hereto: (i) to be released without
restriction on transfer by delivery to the custody of the Employee of a stock
certificate registered in the name of the Employee or his or her designee or
(ii) to be credited without restriction on transfer to a book-entry account for
the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.
          (c) Satisfaction of Performance Objectives.
               (i) The Performance Shares are granted to the Employee subject to
the prohibitions on transfer set forth in Section 4 below, which shall lapse, if
at all, based upon attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals (however designated)
delivered to the Employee at the time of the Award (the “Statement of
Performance Goals”).
               (ii) The number of Performance Shares actually earned shall be
contingent upon the attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals. The number of
Performance Shares actually earned shall be determined upon the expiration of
the Performance Period in accordance with the

1



--------------------------------------------------------------------------------



 



Statement of Performance Goals. The final determination of the number of
Performance Shares actually earned and to be released without restriction on
transfer will be authorized by the Harris Board of Directors, the Board
Committee, or its designee. Performance Shares will be forfeited (A) if they are
not earned at the end of the Performance Period or (B) except as otherwise
provided herein, if the Employee ceases to be employed by the Corporation at any
time prior to the expiration of the Performance Period.
               (iii) If employment is commenced after the first day of the first
fiscal year of the Performance Period (such commencement date is referred to as
the “Start Date”), the Employee shall be eligible to receive a pro-rata portion
of the Performance Shares which would have been issued to the Employee under the
Award at the end of the Performance Period determined in accordance with the
prior provisions of this Section 1(c), and the remaining Performance Shares
subject to the Award shall be automatically forfeited. Such forfeited portion
shall be measured by a fraction, of which the numerator is the number of days
between the first day of the first fiscal year of the Performance Period and the
Start Date, and the denominator is the number of days of the Performance Period.
Other than with respect to the final payout, the pro-ration pursuant to this
Section will not otherwise impact the Award (e.g., the Employee will have full
voting rights).
          (d) Rights During Performance Period; Dividend Equivalents.
               (i) During the Performance Period, the Employee may exercise full
voting rights with respect to all Performance Shares subject to the Award but
shall not have any other rights as a shareholder with respect to such
Performance Shares.
               (ii) If, at any time during the Performance Period, the
Corporation pays a dividend or makes other distributions on the Common Stock,
then on or about the date the Performance Shares are released pursuant to
Section 1(b), the Corporation shall pay to the Employee the dividends or other
distributions paid or payable during the Performance Period on the number of
Performance Shares that are actually earned. No such dividends or other
distributions will be paid in respect of Performance Shares that are forfeited
or cancelled. No interest shall be paid on any such dividends or distributions.
If any such dividend or distribution is paid in securities of the Corporation
(including additional shares of Common Stock), such securities shall be subject
to the same restrictions and conditions as the Performance Shares in respect of
which such dividend or distribution was made.
               (iii) If the number of outstanding shares of Common Stock is
changed as a result of a stock dividend, stock split or the like, without
additional consideration to the Corporation, the Performance Shares subject to
this Award shall be adjusted to correspond to the change in the Corporation’s
outstanding shares of Common Stock. For the avoidance of doubt, upon the
expiration of the Performance Period, the Employee may exercise voting rights
and shall be entitled to receive dividends and other distributions with respect
to the number of shares to which the Employee is entitled pursuant hereto.
          (e) Adjustments to Award. The number of Performance Shares subject to
the Award is based upon the assumption that the Employee shall continue to
perform substantially the same duties throughout the Performance Period, and
such number of Performance Shares

2



--------------------------------------------------------------------------------



 



may be reduced or increased by the Board of Directors or the Board Committee or
its designee without formal amendment of the Agreement to reflect a change in
duties during the Performance Period.
     2. Forfeiture; Termination of Employment. Except in the event of a Change
in Control covered in Section 5 herein or as otherwise provided in the Award
Letter, if the Employee ceases to be an employee of the Corporation prior to the
expiration of the Performance Period:
          (a) for any reason other than (i) death, (ii) permanent disability (as
determined by the Corporation), (iii) retirement after age 55 with ten or more
years of full-time service, or (iv) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Performance Shares
subject to the Award shall be automatically forfeited upon such termination of
employment; or
          (b) due to (i) death, (ii) permanent disability, (iii) retirement
after age 55 with ten or more years of full-time service, or (iv) involuntary
termination of employment by the Corporation other than for Misconduct, the
Employee shall be eligible to receive a pro-rata portion of the Performance
Shares which would have been issued to the Employee under the Award at the end
of the Performance Period determined in accordance with the provisions of
Section 1(c) hereof, and the remaining Performance Shares subject to the Award
shall be automatically forfeited. Such pro-rata portion shall be measured by a
fraction, of which the numerator is the number of days of the Performance Period
during which the Employee’s employment continued, and the denominator is the
number of days of the Performance Period. Termination of employment of the
Employee by the Corporation for deliberate, willful or gross misconduct, as
determined by the Corporation, shall constitute “Misconduct.”
     3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of Performance Shares determined by the Board of Directors or the
Board Committee or its designee based upon such factors as the Board of
Directors or the Board Committee or its designee, as the case may be, in its
sole discretion may deem appropriate.
     4. Prohibition Against Transfer. Until the expiration of the Performance
Period and payout of the Award pursuant to Section 1(b), the Award and the
Performance Shares subject to the Award and the rights granted under these Terms
and Conditions and the Agreement are not transferable except to family members
or trusts by will or by the laws of descent and distribution, provided that the
Award and the Performance Shares subject to the Award may not be so transferred
to family members or trusts except as permitted by applicable law or
regulations. Without limiting the generality of the foregoing, except as
aforesaid, until the expiration of the Performance Period and payout of the
Award pursuant to Section 1(b), the Award and such shares may not be sold,
exchanged, assigned, transferred, pledged, hypothecated, encumbered or otherwise
disposed of, shall not be assignable by operation of law, and shall not be
subject to execution, attachment, charge, alienation or similar process. Any
attempt to effect any of the foregoing shall be null and void and without
effect.

3



--------------------------------------------------------------------------------



 



     5. Change in Control. (a) Upon a Change in Control of the Corporation as
defined in Section 11.1 of the Plan, the performance objectives shall be
conclusively deemed to have been attained immediately upon the occurrence of
such Change in Control. The Performance Shares subject to the Award shall be
released without restriction on transfer to the Employee at the end of the
Performance Period; provided, however, that, following such Change in Control
but prior to the end of the Performance Period: (i) in the event of the
Employee’s death, termination due to permanent disability, retirement after age
55 with ten or more years of full-time service, or involuntary termination other
than for Cause, the Performance Shares subject to the Award shall be vested
immediately and released without restriction on transfer as soon as
administratively practicable; (ii) in the event of the Employee’s resignation or
termination for Cause, the Performance Shares subject to the Award shall be
forfeited; and (iii) in the event of a “change in the Corporation’s capital
structure,” the Performance Shares subject to the Award shall be vested
immediately and, at the election of the Employee, released without restriction
on transfer or shall be converted and paid in cash. The amount of the cash
payment made under this Section 5 will be an amount equal to the number of
Performance Shares subject to the Award multiplied by the highest price per
share paid in any transaction reported on the New York Stock Exchange Composite
Index: (A) during the sixty (60) day period preceding and including the date of
a “change in the Corporation’s capital structure;” or (B) during the sixty
(60) day period preceding and including the date of the Change in Control. An
Award in Performance Shares or cash shall be paid as soon as administratively
practicable following a “change in the Corporation’s capital structure,” but no
later than the end of the calendar year in which the change in the Corporation’s
capital structure occurs.
          (b) For purposes hereof, a “change in the Corporation’s capital
structure” shall be deemed to have occurred if:
               (i) the Common Stock is no longer the only class of the
Corporation’s common stock;
               (ii) the Common Stock ceases to be, or is not readily, tradable
on an established securities market (in the United States) within the meaning of
Section 409 (l)(1) of the Internal Revenue Code of 1986, as amended;
               (iii) the Corporation issues warrants, convertible debt, or any
other security that is exercisable or convertible into Common Stock, except for
rights granted under the Plan; or
               (iv) the ratio of total debt to total capitalization exceeds
45 percent. Total debt is the total debt for borrowed money. Total
capitalization is consolidated total assets of the Corporation less consolidated
total liabilities of the Corporation.
          (c) “Cause” shall mean (i) a material breach by the Employee of the
duties and responsibilities of the Employee (other than as a result of
incapacity due to physical or mental illness) which is (A) demonstrably willful,
continued and deliberate on the Employee’s part, (B) committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Corporation and (C) not remedied within fifteen (15) days after receipt of
written notice from the Corporation which specifically identifies the manner in
which such breach has

4



--------------------------------------------------------------------------------



 



occurred or (ii) the Employee’s conviction of, or plea of nolo contendere to, a
felony involving willful misconduct which is materially and demonstrably
injurious to the Corporation. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done,
or omitted to be done, by the Employee in good faith and in the best interests
of the Corporation. Cause shall not exist unless and until the Corporation has
delivered to the Employee a copy of a resolution duly adopted by three-quarters
(3/4) of the entire Board at a meeting of the Board called and held for such
purpose (after thirty (30) days notice to the Employee and an opportunity for
the Employee, together with counsel, to be heard before the Board), finding that
in the good faith opinion of the Board an event set forth in clauses (i) or
(ii) has occurred and specifying the particulars thereof in detail. The
Corporation must notify the Employee of any event constituting Cause within
ninety (90) days following the Corporation’s knowledge of its existence or such
event shall not constitute Cause under these Terms and Conditions.
     6. Non-Solicitation. In consideration of the grant of the Award to the
Employee under these Terms and Conditions, the Employee agrees, by the
acceptance of the Award, that for a period of twelve (12) months immediately
following the date of termination of employment of the Employee, the Employee
shall not directly or indirectly recruit or solicit for hire or hire, or assist
in any manner in the recruitment, solicitation for hire or hiring of any
employee or officer of the Corporation or its Subsidiaries, or in any way induce
any such employee or officer to terminate his or her employment with the
Corporation or its Subsidiaries.
     7. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time, and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they form a part. For the purposes of these Terms and
Conditions and the Agreement, (a) employment by the Corporation, any Subsidiary
or a successor to the Corporation shall be considered employment by the
Corporation, and (b) references to “termination of employment,” “cessation of
employment,” “ceases to be employed,” “ceases to be an Employee” or similar
phrases shall mean the last day actually worked (as determined by the
Corporation), and shall not include any notice period, or any period of
severance or separation pay or pay continuation (whether required by law or
custom or otherwise provided) following the last day actually worked. If the
Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Internal Revenue Code of 1986, as amended),
employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.
     8. Securities Law Requirements. The Corporation shall not be required to
issue shares pursuant to the Award, to the extent required, unless and until
(a) such shares have been duly listed upon each stock exchange on which the
Corporation’s Common Stock is then

5



--------------------------------------------------------------------------------



 



registered; and (b) a registration statement under the Securities Act of 1933
with respect to such shares is then effective.
     9. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     10. Adjustments. Non-recurring losses or charges which are separately
identified and quantified in the Corporation’s audited financial statements and
notes thereto including, but not limited to, extraordinary items, changes in tax
laws, changes in generally accepted accounting principles, impact of
discontinued operations, restructuring charges, restatement of prior period
financial results, shall be excluded from the calculation of performance results
for purposes of the Plan. However, the Board Committee can choose to include any
or all such non-recurring items as long as inclusion of each such item causes
the Award to be reduced.
     11. Impact of Restatement of Financial Statements upon Awards. If any of
the Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery: (a) by seeking repayment from the
Employee; (b) by reducing the amount that would otherwise be payable to the
Employee under any compensatory plan, program or arrangement maintained by the
Corporation, a Subsidiary or any of its Affiliates; (c) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Corporation’s otherwise applicable compensation
practices; or (d) by any combination of the foregoing or otherwise (subject, in
each of subclause (b), (c) and (d), to applicable law, including without
limitation Section 409A of the Code, and the terms and conditions of the
applicable plan, program or arrangement). This Section 11 shall be a
non-exclusive remedy and nothing in this Section 11 shall preclude the
Corporation from pursuing any other applicable remedies available to it, whether
in addition to, or in lieu of this Section 11.
     12. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

6